                                           Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       VICTORIA R. PETERSON,                           Case No. 3:19-cv-01447-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER ON EDDINGS, WEST, AND
                                                 v.                                        PUTNAM MOTIONS TO DISMISS
                                   9

                                  10       WILLIAM MARTINEZ, et al.,                       Re: Dkt. Nos. 105, 107
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Three more defendants move to dismiss claims arising out of the sexual abuse plaintiff

                                  14   Victoria Peterson alleges she experienced at the hands of an employee at the Federal Correctional

                                  15   Institute, Dublin (“FCI Dublin”). According to Peterson, defendants Joel Eddings and Bruce

                                  16   West, her work supervisors at FCI Dublin, knew about their coworker’s misconduct for months

                                  17   and yet failed to act, instead mocking her about the abuse. When Eddings and West finally

                                  18   detailed the abuse in a memorandum to defendant Stephen Putnam, Putnam failed to act for

                                  19   several days while the abuse continued. Contrary to the defendants’ arguments, detailed below,

                                  20   Peterson’s Eighth Amendment deliberate indifference claims are adequately pleaded, Eddings,

                                  21   West, and Putnam are not entitled to qualified immunity, and this case does not present a new

                                  22   Bivens context. Accordingly, I will deny the defendants’ motions with respect to the Eighth

                                  23   Amendment claim but grant Putnam’s motion to dismiss the First and Fifth Amendment claims

                                  24   against him.

                                  25                                           BACKGROUND1

                                  26           When Peterson began serving her prison sentence, she was housed at the minimum-

                                  27
                                       1
                                  28    The full procedural background of this case is set forth in my March 2, 2020 Order on motions
                                       by the United States and FCI Dublin warden Wiley Jenkins. Dkt. No. 84.
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 2 of 12




                                   1   security camp on the FCI Dublin property, where inmates live in dormitories rather than cells and

                                   2   have more opportunities to participate in work programs. First Amended Complaint (“FAC”)

                                   3   [Dkt. No. 36] ¶ 42. While at the camp, Peterson took community college classes to get her

                                   4   associate degree in business management and obtained a work assignment doing landscaping and

                                   5   welding. Id. ¶¶ 43-44.

                                   6          According to the First Amended Complaint, defendant William Martinez was a Bureau of

                                   7   Prisons (“BOP”) employee who worked at the adjacent low-security facility rather than the camp

                                   8   where Peterson was housed. Id. ¶ 46. He encountered her when substituting for another BOP

                                   9   employee at the camp and later “found ways to continue supervising her on her work

                                  10   assignments.” Id. ¶¶ 46-47. He “contrive[d] reasons to take her away from her regular work

                                  11   assignments to places in the camp without security cameras,” where he sexually abused her. Id. ¶¶

                                  12   47-48. He used “active and passive coercion” and continued to abuse Peterson for over a year,
Northern District of California
 United States District Court




                                  13   resisting her attempts to avoid him. Id. ¶¶ 49-50. The assaults occurred on dozens of occasions

                                  14   and increased in frequency until they began occurring daily. Id. ¶ 51.

                                  15          Eddings and West, Peterson’s work supervisors, were aware that Martinez was creating

                                  16   reasons to be alone with her and substituting for other officers to work with her, and yet they did

                                  17   nothing to stop him. Id. ¶¶ 52-53. Instead, their sarcastic comments indicated that they were

                                  18   aware Martinez intended to abuse Peterson. Id. ¶ 54. Over time, Martinez began engaging in

                                  19   conduct that made it obvious he was sexually abusing Peterson, including by calling her

                                  20   “Princess,” stopping her to talk in the parking lot, and ordering other inmates to drive Peterson to

                                  21   him. Id. ¶ 55. Other officers noticed and commented on Martinez’s unusual behavior and yet did

                                  22   nothing to stop it. Id. ¶ 57. Eddings and West eventually began to mock Peterson about the abuse.

                                  23   Id. ¶ 56. On one occasion, West said, “Let the games begin” immediately prior to sending

                                  24   Peterson to work with Martinez alone. Id. On another occasion, both Eddings and West mocked

                                  25   Peterson about the fact that Martinez had joined her project, suggesting he had done so in order to

                                  26   abuse her. Id.

                                  27          After a year, Eddings and West reported Martinez’s sexual abuse in a memorandum to

                                  28   Putnam, who, as warden, was responsible for administrative investigations into violations of the
                                                                                         2
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 3 of 12




                                   1   Prison Rape Elimination Act (“PREA”). Id. ¶ 59. Martinez’s abuse continued for several days

                                   2   after the report. Id. ¶ 61. A few days after he received the memorandum, Putnam moved Peterson

                                   3   to solitary confinement and told her that she would remain there until she confessed what Martinez

                                   4   had done. Id. ¶ 63. He failed to give her written notice within 24 hours of why she was being held

                                   5   in solitary confinement. Id. ¶ 68. In solitary confinement, Peterson lost access to education and

                                   6   work opportunities along with the privileges of being housed at the camp. Id. ¶ 66.

                                   7           Peterson spent three months in solitary confinement, during which time she experienced

                                   8   two emotional breakdowns. Id. ¶¶ 73, 76, 79. When she complained, she was told that if she

                                   9   wanted to get out of solitary, she should talk to Putnam. Id. ¶ 71. She understood that Putnam

                                  10   would not release her until she confessed Martinez’s conduct. Id. A month into her confinement,

                                  11   Putnam visited Peterson demanding a confession, which she did not give because of fear of

                                  12   repercussions. Id. ¶ 73. During this time, Jenkins replaced Putnam as the warden of FCI Dublin.
Northern District of California
 United States District Court




                                  13   Id. ¶ 74.

                                  14           After a series of events, Peterson revealed to BOP staff that Martinez had sexually abused

                                  15   her for months. See id. ¶¶ 77-78. After a conversation with two BOP employees, Peterson was

                                  16   transferred to the Santa Rita Jail, where she spent about two months. Id. ¶¶ 80-81. Putnam and an

                                  17   investigator from the Office of the Inspector General interviewed her there, and soon after the

                                  18   interview Peterson was sent back to solitary confinement at FCI Dublin. Id. ¶¶ 81-82. After she

                                  19   returned, Putnam added a “management variable” to Peterson’s security score, which disqualified

                                  20   her from being housed at FCI Dublin’s camp facility. Id. ¶¶ 83-84. Peterson was later transferred

                                  21   to FCI Aliceville in Alabama, where she was housed when she initiated this action. Id. ¶ 85. She

                                  22   has since been released from custody.

                                  23           On April 27, 2020, defendants Eddings and West jointly filed a motion to dismiss, and

                                  24   Putnam separately moved to dismiss. Eddings and West Motions to Dismiss (“E&W MTD”)

                                  25   [Dkt. No. 105]; Putnam Motion to Dismiss (“Putnam MTD”) [Dkt. No. 107]. I heard argument on

                                  26   the motions on June 24, 2020. Dkt. No. 122.

                                  27                                           LEGAL STANDARD

                                  28           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint
                                                                                        3
                                            Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 4 of 12




                                   1   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   2   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible when

                                   4   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                   5   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                   6   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                   7   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                   8   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                   9            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  10   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  11   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  12   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of
Northern District of California
 United States District Court




                                  13   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  14   2008).

                                  15                                               DISCUSSION

                                  16            The three defendants before me raise the following challenges to the FAC: (i) it fails to

                                  17   state a claim; (ii) they are entitled to qualified immunity for the conduct alleged; and (iii) there is

                                  18   and should be no Bivens remedy with respect to the conduct alleged. I address each of these

                                  19   arguments in turn.2

                                  20   I.       SUFFICIENCY OF THE PLEADINGS

                                  21            The Eighth Amendment obligates prison officials to provide inmates with humane

                                  22   conditions of confinement, which includes taking “reasonable measures” to guarantee their safety.

                                  23   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal quotation marks omitted). Prison officials

                                  24   violate this Eighth Amendment guarantee when two elements are met. Id. at 834. First, the

                                  25   deprivation must be “sufficiently serious,” which in failure-to-protect cases means that the

                                  26
                                       2
                                  27     As described below, I will dismiss the First and Fifth Amendment Bivens claims against Putnam
                                       for the reasons detailed in my March 2, 2020 Order; accordingly, I only address his sufficiency of
                                  28   the pleadings and qualified immunity arguments with respect to Peterson’s Eighth Amendment
                                       claim.
                                                                                         4
                                           Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 5 of 12




                                   1   conditions of confinement posed “a substantial risk of serious harm.” Id. (internal quotation

                                   2   marks omitted). Second, the official must have a “sufficiently culpable state of mind,” id. at 834,

                                   3   meaning that he “must both be aware of facts from which the inference could be drawn that a

                                   4   substantial risk of serious harm exists, and he must also draw the inference,” id. at 837.

                                   5   Accordingly, it is not enough to show that an official should have identified a risk if he in fact did

                                   6   not. See id. at 837–38; see also id. at 844 (“[I]t remains open to the officials to prove that they

                                   7   were unaware even of an obvious risk to inmate health or safety.”).3

                                   8          In Burnam v. Smith, 787 F. App’x 387, 390 (9th Cir. 2019), the Ninth Circuit reversed a

                                   9   district court’s order granting summary judgment in favor of the supervisor of a prison employee

                                  10   who had sexually abused the plaintiff.4 At trial, evidence was presented that the supervisor used

                                  11   nicknames for the abusive employee and his victims that “potentially referred to [the abusive

                                  12   employee’s] reputation for sexual harassment and abuse,” and that he failed to intervene in any
Northern District of California
 United States District Court




                                  13   meaningful way when he witnessed abusive conduct firsthand. Id. The Ninth Circuit concluded

                                  14   that a reasonable juror could have relied on this evidence to find that the supervisor “witnessed

                                  15   sexual abuse rising to the level of an Eighth Amendment violation and did nothing about it—and

                                  16   was therefore deliberately indifferent to the risk that Evans was sexually abusing inmates,

                                  17   including [the plaintiff].” Id.

                                  18           A.     Eddings and West

                                  19           There is no question that Peterson had a “clearly established” right to be “free from sexual

                                  20   abuse”; Eddings and West do not argue otherwise. See Schwenk v. Hartford, 204 F.3d 1187, 1197

                                  21   (9th Cir. 2000). Instead, they assert that the FAC fails to include sufficient non-conclusory

                                  22   allegations that they subjectively knew of and disregarded the substantial risk that Martinez posed

                                  23

                                  24   3
                                         Eddings and West rely on Alfrey v. United States, 276 F.3d 557, 567 (9th Cir. 2002) to argue that
                                  25   Peterson’s claim is subject to a heightened pleading standard that requires “‘nonconclusory
                                       allegations containing evidence of unlawful intent.’” But Alfrey relied on Branch v. Tunnell, 937
                                  26   F.2d 1382, 1386 (9th Cir. 1991) (Branch I) for that proposition, and Branch I and Branch II were
                                       later overruled by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                  27   4
                                        Contrary to the suggestion by Eddings and West that Burnam involved a defendant’s failure to
                                  28   protect a prisoner from other inmates, the Ninth Circuit’s opinion refers to the abuser as “another
                                       FCI Phoenix employee.” Burnam, 787 F. App’x at 388.
                                                                                        5
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 6 of 12




                                   1   to Peterson. E&W MTD 5–7, 16–17. Peterson counters that her allegations show not only that

                                   2   Eddings and West knew “of the risk that Martinez was sexually abusing her, but were aware of the

                                   3   actual, ongoing abuse” she was suffering. Oppo. E&W MTD [Dkt. No. 117] 6.

                                   4          The FAC sufficiently alleges that Eddings and West were aware of and deliberately

                                   5   indifferent to Martinez’s ongoing sexual abuse. The FAC alleges (i) that there were numerous

                                   6   signs from which one could infer Martinez was sexually abusing her, (ii) that Eddings and West

                                   7   were aware of these facts, and (iii) critically, that they took actions and made comments that

                                   8   indicated their actual subjective awareness. On the last point, Peterson’s complaint describes two

                                   9   specific occasions on which Eddings and West made comments and taunts that referred to her

                                  10   ongoing sexual abuse. These allegations state a claim for deliberate indifference in violation of

                                  11   the Eighth Amendment.

                                  12          Eddings and West’s contrary arguments are unpersuasive, particularly at the pleading
Northern District of California
 United States District Court




                                  13   stage. Peterson need not plead that she informed Eddings and West of the abuse, that they

                                  14   observed her with a physical injury, or that Martinez had a known history of abuse in order to

                                  15   plausibly plead their knowledge and deliberate indifference. See E&W MTD 6, 17. Further,

                                  16   though Eddings and West argue that Peterson fails to support the suggestion that they mocked her

                                  17   “because they knew that she was being sexually abused,” the content of their alleged comments—

                                  18   especially in light of the clues that Peterson says were readily apparent—could suggest exactly

                                  19   that. See id. (emphasis in original); see also Reply E&W MTD [Dkt. No. 118] 14. And according

                                  20   to Peterson, that is how she understood the comments. Eddings and West are welcome to present

                                  21   evidence and argument that those statements meant something different, that they were unaware of

                                  22   Martinez’s allegedly unusual conduct toward Peterson, and/or that they failed to infer from these

                                  23   clues that Martinez was sexually abusing her. But Peterson has alleged more than enough for her

                                  24   case to proceed.

                                  25          B.      Putnam

                                  26          Putnam, too, argues that the facts alleged in the FAC are insufficient to demonstrate that he

                                  27   was subjectively aware of a substantial risk of serious harm to Peterson’s safety. Instead,

                                  28   according to him she “merely assumes” that the memorandum by Eddings and West
                                                                                        6
                                           Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 7 of 12




                                   1   communicated a threat of serious harm. Putnam MTD 20.

                                   2             The allegations in the FAC are sufficient to state an Eighth Amendment claim against

                                   3   Putnam. Peterson alleges that Eddings and West informed him not just of a risk of serious harm

                                   4   but of serious harm that was longstanding and ongoing. Crediting her allegations as I must at this

                                   5   stage, the memorandum put Putnam on notice, at which point the Eighth Amendment obligated

                                   6   him to take reasonable measures to protect Peterson’s safety. During the several days that he

                                   7   failed to act despite his knowledge, the abuse allegedly continued. Putnam is welcome to argue as

                                   8   the case continues that he was not aware of the sexual abuse, that he did not have the requisite

                                   9   state of mind, and that his response was sufficient under the law to protect Peterson. But the facts

                                  10   alleged are sufficient at the pleading stage.

                                  11   II.       QUALIFIED IMMUNITY

                                  12             Federal officials are entitled to a qualified immunity defense5 whether they are facing
Northern District of California
 United States District Court




                                  13   claims under Bivens or Section 1983. See Johnson v. Fankell, 520 U.S. 911, 914–15 (1997). “The

                                  14   doctrine of qualified immunity protects government officials from liability for civil damages

                                  15   insofar as their conduct does not violate clearly established statutory or constitutional rights of

                                  16   which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

                                  17   (internal quotation marks and citation omitted); see Harlow v. Fitzgerald, 457 U.S. 800, 818

                                  18   (1982).

                                  19             To determine whether an official is qualifiedly immune from suit, courts engage in the

                                  20   two-step analysis set forth in Saucier v. Katz, 533 U.S. 194, 201 (2001). See Pearson, 555 U.S. at

                                  21   236 (determining that the sequence set forth in Saucier is not mandatory and that courts can

                                  22   exercise their discretion to proceed in the order appropriate for a particular case). The first, but no

                                  23   longer threshold, question is, “Taken in the light most favorable to the party asserting the injury,

                                  24   do the facts alleged show the officer’s conduct violated a constitutional right?” Saucier, 533 U.S.

                                  25   at 201; see Pearson, 555 U.S. at 236. If the answer is no, the inquiry ends. Id. The second

                                  26

                                  27   5
                                         The reader is referred to the excellent opinion of the Hon. Carlton W. Reeves in Jamison v.
                                  28   McClendon, No. 16-cv-595-CWR-LRA, 2020 WL 4497723 (S.D. Miss. Aug. 4, 2020), describing
                                       the unhappy development of qualified immunity jurisprudence.
                                                                                          7
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 8 of 12




                                   1   question is “whether the right was clearly established,” an analysis that “must be undertaken in

                                   2   light of the specific context of the case, not as a broad general proposition.” Id. “[T]he relevant,

                                   3   dispositive inquiry in determining whether a right is clearly established is whether it would be

                                   4   clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Estate

                                   5   of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1050 (9th Cir. 2002) (internal quotation marks and

                                   6   citation omitted).

                                   7          As set forth above, the allegations in Peterson’s FAC, if proven, are sufficient to show that

                                   8   Eddings, West, and Putnam violated her Eighth Amendment rights when they failed to protect her.

                                   9   And as a general matter, Peterson’s right to be free from sexual abuse was clearly established at

                                  10   the time of the conduct in question. See Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison

                                  11   official’s ‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the

                                  12   Eighth Amendment.”); Schwenk, 204 F.3d at 1197 (“In the simplest and most absolute terms, the
Northern District of California
 United States District Court




                                  13   Eighth Amendment right of prisoners to be free from sexual abuse was unquestionably clearly

                                  14   established prior to the time of this alleged assault, and no reasonable prison guard could possibly

                                  15   have believed otherwise.”); see also Ramos v. Swatzell, 669 F. App’x 486, 487 (9th Cir. 2016).

                                  16   The question is whether, under the circumstances alleged in the FAC, “a reasonable correctional

                                  17   officer would have clearly understood that the risk of serious harm was so high” that he needed to

                                  18   act to protect Peterson from sexual abuse. See Ford, 301 F.3d at 1051; see also id. at 1045 (“Even

                                  19   though the constitutional issue turns on the officers’ state of mind (here, deliberate indifference to

                                  20   a substantial risk of serious harm), courts must still consider whether—assuming the facts in the

                                  21   injured party’s favor—it would be clear to a reasonable officer that his conduct was unlawful.”).

                                  22          In Ford, the Ninth Circuit determined that prison officials were entitled to summary

                                  23   judgment on their qualified immunity defense because the facts did not establish that a reasonable

                                  24   officer would “necessarily have perceived” that the decedent inmate’s cellmate posed an

                                  25   “excessive risk of serious harm.” Id. at 1051. The inmate attacker had an extensive history of

                                  26   violence in the prison, had the highest security level, was classified as a “predator,” had been

                                  27   exhibiting bizarre behavior after discontinuing his medication, and had a recent note in his file

                                  28   recommending that he be single celled. Id. at 1051. At the same time, he had previously been
                                                                                          8
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 9 of 12




                                   1   celled with the victim and others without incident, he had been under observation for two weeks,

                                   2   and he had resumed his medication. Id. at 1046, 1051. For these and other reasons, the prison

                                   3   officials maintained his classification as an inmate who could be safely double celled and therefore

                                   4   placed the victim in the cell with him. See id. at 1051. The Ninth Circuit determined that the

                                   5   officials were entitled to qualified immunity because “the evidence [did] not show that Ford faced

                                   6   an intolerable risk.” Id. at 1052; see also Swan v. United States, 159 F. Supp. 2d 1174, 1182–83

                                   7   (N.D. Cal. 2001), aff'd, 32 F. App’x 315 (9th Cir. 2002) (granting summary judgment in favor of a

                                   8   prison psychologist because although the inmate expressed fear of his fellow inmates, he also self-

                                   9   described as “paranoid” and did request any preventive measures from prison officials).

                                  10          According to Eddings and West, the allegations in the FAC are significantly less serious

                                  11   than the facts at issue in Ford. They argue that “[a]rmed with only the knowledge that Martinez

                                  12   and Plaintiff often worked on the same assignments,” they could not have clearly understood that
Northern District of California
 United States District Court




                                  13   Peterson faced a risk of serious harm requiring their protection. E&W MTD 9. Putnam argues

                                  14   that Peterson fails to present plausible facts to support a finding that a reasonable official would

                                  15   know that the actions alleged were unlawful. Putnam MTD 23.

                                  16          I disagree with the defendants. Viewing the allegations in the light most favorable to

                                  17   Peterson, a reasonable officer would have understood that it was constitutionally impermissible to

                                  18   fail to protect Peterson from Martinez’s ongoing abuse. As Peterson points out, the facts of her

                                  19   case differ from the cases cited because she does not allege that Eddings, West, and Putnam failed

                                  20   to prevent future risk but rather that they knew of and failed to prevent ongoing sexual abuse by

                                  21   Martinez. See Oppo. E&W 11 (“Where the defendants have actually drawn the inference that

                                  22   abuse is occurring, there is no room for them to ‘mistakenly, but reasonably’ believe that their

                                  23   failure to respond to the abuse is constitutionally permissible.”) (citations omitted). Peterson need

                                  24   not have warned Eddings and West of the continuing danger she faced if they already realized as

                                  25   much. Further, she need not have told Putnam about the abuse if Eddings and West already had.

                                  26   Finally, both Ford and Swan were decided on summary judgment with the benefit of discovery.

                                  27   See Ford, 301 F.3d at 1053; Swan, 159 F. Supp. 2d at 1185. For all of these reasons, the

                                  28   defendants are not entitled to qualified immunity at the pleading stage.
                                                                                          9
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 10 of 12




                                   1   III.   BIVENS CLAIMS

                                   2          The Supreme Court recognized an implied cause of action for constitutional violations for

                                   3   the first time in Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

                                   4   (1971). In 2017, the Supreme Court decided that since Bivens and its progeny, expanding such

                                   5   implied remedies has become “a disfavored judicial activity.” Ziglar v. Abbasi, 137 S. Ct. 1843,

                                   6   1857 (2017) (internal quotation marks omitted). Courts are to engage in the following analysis

                                   7   when presented with plaintiffs seeking to proceed under Bivens:
                                                     First, courts must determine whether the plaintiff is seeking a Bivens
                                   8                 remedy in a new context. If the answer to this question is no, then no
                                                     further analysis is required. If the answer is yes, then the court must
                                   9                 determine whether special factors counsel hesitation.
                                  10   Lanuza v. Love, 899 F.3d 1019, 1023 (9th Cir. 2018) (internal quotation marks, formatting, and

                                  11   citations omitted).

                                  12          A.      Eighth Amendment Claims Against Eddings, West, and Putnam
Northern District of California
 United States District Court




                                  13          The parties first dispute whether Peterson’s Eighth Amendment claim presents a new

                                  14   context under Abbasi. I conclude that it does not.

                                  15          As noted above, in 1994 the Supreme Court recognized a Bivens damages remedy for

                                  16   Eighth Amendment failure-to-protect claims in Farmer, where an inmate brought claims for

                                  17   sexual abuse by another inmate. Farmer, 511 U.S. at 829–34. Although Abbasi’s language

                                  18   sweeps broadly and fails to cite Farmer as a recognized Bivens context, the Third Circuit found

                                  19   that Farmer’s absence did not indicate that it was, “by implication, overruled.” Bistrian v. Levi,

                                  20   912 F.3d 79, 91 (3d Cir. 2018). In that case, the Third Circuit noted that it was possible the

                                  21   Abbasi Court “simply viewed the failure-to-protect claim as not distinct from the Eighth

                                  22   Amendment deliberate indifference claim in the medical context,” which would explain why it

                                  23   cited only Carlson v. Green, 446 U.S. 14, 16 (1980) (authorizing a remedy for failure to provide a

                                  24   prisoner medical treatment under the Eighth Amendment). Bistrian, 912 F.3d at 91.

                                  25          Further, since Abbasi the Ninth Circuit decided Burnam, in which it reversed and

                                  26   remanded an Eighth Amendment claim for deliberate indifference to the risk that a prison

                                  27   employee was sexually abusing inmates—precisely the context at issue here. See Burnam, 787 F.

                                  28   App’x at 390. As the Ninth Circuit impliedly determined in Burnam, the fact that Farmer dealt
                                                                                        10
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 11 of 12




                                   1   with inmate-on-inmate sexual violence, while Peterson’s involves staff-on-inmate sexual violence,

                                   2   is not a material fact that transforms this case into a new Bivens context. See id. (addressing

                                   3   employee-on-inmate sexual abuse). The defendants criticize Burnam and other cases for failing to

                                   4   cite Abbasi, but the Ninth Circuit clearly viewed Farmer as the viable and controlling authority

                                   5   even after Abbasi. See E&W MTD 11 n.1; Putnam MTD 10–11 n.4.

                                   6          Peterson’s claim for an Eighth Amendment violation does not fall under a new Bivens

                                   7   context. Accordingly, I need not proceed to the special factors analysis under Abbasi. See

                                   8   Lanuza, 899 F.3d at 1023.

                                   9          B.      First and Fifth Amendment Claims Against Putnam
                                  10          Putnam moves to dismiss the First and Fifth Amendment claims against him, arguing that

                                  11   they present a new context under Abbasi and that the special factors favor caution in extending the

                                  12   Bivens remedy here. Peterson recognizes that I have already ruled on the question of expanding
Northern District of California
 United States District Court




                                  13   the Bivens remedy to encompass the non-Eighth Amendment Bivens claims at issue here and

                                  14   preserves the arguments she made in her Opposition to Wiley Jenkins’s Motion to Dismiss. Oppo.

                                  15   Putnam MTD 23–24; see generally Dkt. No. 71. I incorporate by reference the discussion on

                                  16   pages 14–18 of my March 2, 2020 Order. Dkt. No. 84. Briefly stated, post-Abbasi Peterson’s

                                  17   First and Fifth Amendment claims against Putnam present a new Bivens context. Given the

                                  18   uncertainty around Congress’s view of claims like these, the Abbasi Court’s focus on separation of

                                  19   powers, and the general availability of alternative remedies (although Peterson maintains that

                                  20   those remedies are not available to her), Putnam’s motion to dismiss the First and Fifth

                                  21   Amendment Bivens claims against him is GRANTED.

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
                                        Case 3:19-cv-01447-WHO Document 125 Filed 08/12/20 Page 12 of 12




                                   1                                         CONCLUSION

                                   2         For the reasons set forth above, the motion to dismiss by Eddings and West is DENIED.

                                   3   Putnam’s motion to dismiss is GRANTED IN PART and DENIED IN PART.

                                   4         IT IS SO ORDERED.

                                   5   Dated: August 12, 2020

                                   6

                                   7
                                                                                               William H. Orrick
                                   8                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    12
